                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Marquis Breeland,                       )                    C/A No.0:18-2152-JMC-PJG
                                        )
                            Petitioner, )
                                        )                              ORDER
vs.                                     )
                                        )
Warden, Perry Correctional Institution, )
                                        )
                            Respondent. )
_____________________________________ )

       Petitioner Marquis Breeland, a self-represented state prisoner, filed this habeas action

pursuant to 28 U.S.C. § 2254. This matter is before the court on Petitioner’s motion for appointment

of counsel. (ECF No. 23.)

       There is no right to appointed counsel in habeas cases. See Pennsylvania v. Finley, 481 U.S.

551, 555 (1987); Hunt v. Nuth, 57 F.3d 1327, 1340 (4th Cir. 1995). Attorneys may be appointed for

a person “seeking relief under section 2241, 2254, or 2255 of title 28” when “the court determines

that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Counsel may be appointed

when counsel is necessary for effective discovery and must be appointed when evidentiary hearings

are required. See Rules Governing § 2254 Cases, Rules 6(a) & 8(c), 28 U.S.C. foll. § 2254. At this

time, no evidentiary hearing has been set in this case and the questions presented are not so complex

as to require an attorney to effectively argue them for Petitioner. Although Petitioner appears to

allege in a supplement to his motion that he suffers from memory loss (ECF No. 24), Petitioner has

presented no evidence supporting a finding that any health issues would interfere with his ability to

prosecute the grounds raised in his Petition. Based on the pleadings before the court, Petitioner




                                            Page 1 of 2
writes well and appears capable of addressing the legal issues. Accordingly, Petitioner’s request for

counsel to be appointed under the Criminal Justice Act, 18 U.S.C. § 3006A(a)(2)(B), is denied.

       IT IS SO ORDERED.


                                                      ____________________________________
January 10, 2019                                      Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE




                                            Page 2 of 2
